Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This final office action is in response to the application filed 5/21/2019
Claims 1, 5-9, 13-17, and 20 are pending. Claims 1, 9, and 17 are independent claims. 


Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. 


Claims 1, 5, 6, 9, 13, 14, 17, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Commisso (10198408) in further view of Zheng (20130145255) in further view of Harris (20140136944)

Regarding claim 1, Commisso teaches a method of detecting user interface (Ul) layout issues for web applications, (Column 3 1-65, discloses existing web site content can be analyzed and Column 1 30-56, elements such as form fields, JAVA applets, and other elements.  The examiner interprets as an interface that maybe developed for a website application) comprising: performing a recursive traversal of nodes of a document object model (DOM) of a target webpage, (Column 7 64-65, discloses recursively crawling a DOM of a webpage and Column 8 30-51, Column 8 50-60, discloses nodes of the DOM) the nodes including at least structure information for rendering UI elements in the target webpage, (Fig. 4,404,406 and Column 8 20-50, discloses analyzing each element in a page DOM to determine the contents and bounding box of the element and they type such as image, text, or shape and position information) the UI elements including a first Ul element and a second UI element;  (Fig. 4 and Column 7 64-67, discloses traversing the DOM of a webpage and Column 19 64-67 – Column 20 1-10, discloses a user interface with multiple elements such as a text-box, text field, etc.   The examiner interprets as multiple elements within a webpage.) while performing the recursive traversal of nodes of the DOM, (Column  analyzing the structure information included in one or more nodes at a respective level of the DOM to detect one or more UI layout issues pertaining to the first UI element and the second UI element in the target webpage; (Column 7 64-67, discloses recursively crawling and identifying an element and executing a script against the identified element and Column 8 60-67, discloses capturing the relevant attributes of the element including the position, (level) size, and background color and Column 8 20-52, discloses analyzing the bounding boxes of nearby elements to determine whether one of the elements is partially hidden, hidden, or displayed  (pair of elements with a layout issue) and Column 6 57-67, discloses ensuring the page is correctly rendered. The examiner interprets as detecting a layout issue of overlapping elements.) the one or more UI layout issues including one or more overlap layout issues; (Column 8 30-67, discloses detecting hidden elements or partially displayed in a webpage)
Commisso fails to teach in response to detecting an overlap layout issue pertaining to the first Ul element overlapping and completely covering the second Ul element, terminating the recursive traversal of nodes of the DOM at the respective level of the DOM due to the overlap layout issue not being problematic in the target webpage;
Zheng teaches in response to detecting an overlap layout issue pertaining to the first Ul element overlapping and completely covering the second Ul element, (0019, discloses filtering the DOM structure and analyzing the visual information of the webpage including visibility attributes, position attributes, overflow terminating the recursive traversal of nodes of the DOM at the respective level of the DOM due to the overlap layout issue not being problematic in the target webpage; (0028-0032, discloses traversing a DOM structure and filtering by one or more parameters and determining if a node is visible and determining the coordinates of the node are valid or filtering the invisible text content of nodes with text contents depending on the length of the text contents and 0006, 0040, 0041,Fig. 3, discloses an iterative filter (OIF) that compares the visibility attributes and the display attributes of each node or a specific node as given in appendix A with a predetermined value and 0043-0049, discloses a predetermined list of the leaf nodes and 0065, Table 1, discloses the OIF tracing up to a parent node to determine a visible region of a node to determine if the node is visible)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Commisso to incorporate the teachings of Zheng.  Doing so would allow hidden elements within a page to be detected in the DOM of a page and ensure the arrangement of the elements do not cause a conflict in order to display the page properly and indicate to the user that the page has or does not have an overlap issue.
Commisso and Zheng fails to teach in response to detecting an overlap layout issue pertaining to the first Ul element overlapping and partially covering the second Ul element,  automatically generating, in a client report, one or more suggestions for modifying the structure information to the overlap layout issue, and continuing the recursive traversal of nodes of the DOM to at least another level beyond the respective level of the DOM
Harris teaches in response to detecting an overlap layout issue pertaining to the first Ul element overlapping and partially covering the second Ul element,  automatically generating, in a client report, one or more suggestions for modifying the structure information to the overlap layout issue, and continuing the recursive traversal of nodes of the DOM to at least another level beyond the respective level of the DOM. (0033,0036 discloses a DOM tree and detecting overlap of objects and generating a report including code issues and prospective resolutions and 0058-0063, discloses traversing the entire DOM tree)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Commisso and Zheng to incorporate the teachings of Harris.  Doing so would allow a report to be generated that would provide a summary of the errors regarding layout issues of a website and suggestions to the user on how to correct layout issues for display of an optimized website.

Regarding claim 5, Commisso, Zheng, and Harris teach further comprising: method of claim 1.  Commisso and Harris fail to teach further comprising: having detecting the respective overlap layout issue pertaining to the first UI element overlapping and partially covering the second UI element, terminating the recursive traversal of nodes of the DOM at the other level beyond the respective level of the DOM. 
Zheng teaches further comprising: having detecting the respective overlap layout issue pertaining to the first UI element overlapping and partially covering the second UI element, terminating the recursive traversal of nodes of the DOM at the other level beyond the respective level of the DOM.  (0028-0032, discloses traversing a DOM structure and filtering by one or more parameters and determining if a node is visible and determining the coordinates of the node are valid or filtering the invisible text content of nodes with text contents depending on the length of the text contents and 0006, 0040, 0041,Fig. 3, discloses an iterative filter (OIF) that compares the visibility attributes and the display attributes of each node or a specific node as given in appendix A with a predetermined value and 0043-0049, discloses a predetermined list of the leaf nodes and 0065, Table 1, discloses the OIF tracing up to a parent node to determine a visible region of a node to determine if the node is visible)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Commisso and Harris to incorporate the teachings of Zheng.  Doing so would allow hidden elements within a page to be detected in the DOM of a page and ensure the arrangement of the elements do not cause a conflict in order to display the page properly and indicate to the user that the page has or does not have an overlap issue.

Regarding claim 6, Commisso, Zheng, and Harris teaches the method of claim 1. Commisso teaches wherein the UI elements further include a third UI element and a fourth element, wherein the one or more UI layout issues include one or more truncation layout issues, (Column 8 50-60, discloses elements such as and wherein the method further comprises:  analyzing the structure information included in one or more nodes at a respective level of the DOM to detect the one or more truncation layout issues pertaining to the third UI element and the fourth UI element in the target webpage.  (Column 7 60-67, discloses recursively traversing through all the elements in the DOM and Column 8 30-51, discloses analyzing the bounding box of a nearby element (pair) and determining if the element is partially displayed or hidden)

Regarding claim 9, Commisso teaches a system for detecting user interface (UI) layout issues for web applications, (Column 3 1-65, discloses existing web site content can be analyzed and Column 1 30-56, elements such as form fields, JAVA applets, and other elements. And Column 4 45-55, discloses a version of a webpage maybe imported into an application  The examiner interprets as an interface that maybe developed for an application) comprising: a memory; and processing circuitry configured to execute instructions out of the memory:  to perform a recursive traversal of nodes of a document object model (DOM) of a target webpage, (Column 7 23-65, discloses recursively crawling a DOM of a webpage) the nodes including at least structure information for rendering UI elements in the target webpage, the UI elements including a first UI element and a second UI element; (Fig. 4 and Column 8 20-30, discloses analyzing each element in a page DOM to determine the contents and bounding box of the element and Column 3 1-65,  while performing the recursive traversal of nodes of the DOM, (Column 7 23-65, discloses recursively crawling) to analyze the structure information included in one or more nodes at a respective level of the DOM to detect one or more UI layout issues pertaining to the first UI element and the second UI element in the target webpage, (Column 8 60-67, discloses capturing the relevant attributes of the element including the position, size, and background color and Column 7 20-52, discloses analyzing the bounding boxes of nearby elements to determine whether the element is hidden or displayed (pair of elements with a layout issue)) the one or more UI layout issues including one or more overlap layout issues; (Column 8 30-67, discloses detecting hidden elements or partially displayed in a webpage) 
Commisso fails to teach in response to detecting an overlap layout issue pertaining to the first Ul element overlapping and completely covering the second Ul element, terminating the recursive traversal of nodes of the DOM at the respective level of the DOM due to the overlap layout issue not being problematic in the target webpage;
Zheng teaches in response to detecting an overlap layout issue pertaining to the first Ul element overlapping and completely covering the second Ul element, (0019, discloses filtering the DOM structure and analyzing the visual information of the webpage including visibility attributes, position attributes, overflow attributes and display attributes for each node of the DOM structure and 0022,0044-0048, discloses node boundaries that overlap and invisible nodes) terminating the recursive traversal of nodes of the DOM at the respective level of the DOM due to the overlap layout issue not being problematic in the target webpage; (0028-0032, discloses traversing a DOM structure and filtering by one or more parameters and determining if a node is visible and determining the coordinates of the node are valid or filtering the invisible text content of nodes with text contents depending on the length of the text contents and 0006, 0040, 0041,Fig. 3, discloses an iterative filter (OIF) that compares the visibility attributes and the display attributes of each node or a specific node as given in appendix A with a predetermined value and 0043-0049, discloses a predetermined list of the leaf nodes and 0065, Table 1, discloses the OIF tracing up to a parent node to determine a visible region of a node to determine if the node is visible)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Commisso to incorporate the teachings of Zheng.  Doing so would allow hidden elements within a page to be detected in the DOM of a page and ensure the arrangement of the elements do not cause a conflict in order to display the page properly and indicate to the user that the page has or does not have an overlap issue.
Commisso and Zheng fails to teach in response to detecting an overlap layout issue pertaining to the first Ul element overlapping and partially covering the second Ul element,  automatically generating, in a client report, one or more suggestions for modifying the structure information to the overlap layout issue, and continuing the recursive traversal of nodes of the DOM to at least another level beyond the respective level of the DOM
Harris teaches in response to detecting an overlap layout issue pertaining to the first Ul element overlapping and partially covering the second Ul element,  automatically generating, in a client report, one or more suggestions for modifying the structure information to the overlap layout issue, and continuing the recursive traversal of nodes of the DOM to at least another level beyond the respective level of the DOM. (0033,0036 discloses a DOM tree and detecting overlap of objects and generating a report including code issues and prospective resolutions and 0058-0063, discloses traversing the entire DOM tree)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Commisso and Zheng to incorporate the teachings of Harris.  Doing so would allow a report to be generated that would provide a summary of the errors regarding layout issues of a website and suggestions to the user on how to correct layout issues for display of an optimized website.

Regarding claim 13, Commisso, Zheng, and Harris teaches the system of claim 9. Commisso teaches wherein the processing circuitry is further configured to execute the instructions out of the memory, having detected the overlap layout issue pertaining to the first UI element overlapping and partially covering the second UI element, to terminate the recursive traversal of nodes of the DOM the other level beyond the respective level of the DOM. (Column 7 60-67, discloses recursively traversing through elements in the DOM and Column 8 30-60, discloses if a particular element or portion of an element is displayed or hidden by a nearby element and Column 3 30-45, discloses overlapping elements)


Regarding claim 14, Commisso, Zheng, and Harris teaches the system of claim 9.  Commisso teaches wherein the one or more UI elements further include a third UI element and a fourth UI element, wherein the one or more UI layout issues include one or more truncation layout issues, (Column 8 50-60, discloses elements such as text and Column 7 54-65, discloses a bounding box including the width) and wherein the processing circuitry is further configured to execute the instructions out of the memory to analyze the structure information included in one or more nodes at a respective level of the DOM to detect the one or more truncation layout issues pertaining to the third UI element and the fourth UI element in the target webpage. (Column 7 60-67, discloses recursively traversing through all the elements in the DOM and Column 8 30-51, discloses analyzing the bounding box of a nearby element (pair) and determining if the element is partially displayed or hidden)

Regarding claim 17, Commisso teaches a computer program product including non-transitory, computer-readable media having instructions that, when executed by processing circuitry of a computerized apparatus, cause the processing circuitry to perform a method of detecting user interface (UI) layout issues for web applications, (Column 3 1-65, discloses existing web site content can be analyzed and Column 1 30-56, elements such as form fields, JAVA applets, and other elements. And Column 4 45-55, discloses a version of a webpage maybe imported into an application  The examiner interprets as an interface that maybe  the method comprising:  performing a recursive traversal of nodes of a document object model (DOM) of a target webpage, (Column 7 23-65, discloses recursively crawling a DOM of a webpage and Column 6 57-67, discloses rendering the page to determine that the page is rendered correctly and Column 7 64-67 and Column 8 1-50, discloses a DOM parser script that recursively transitions through elements of the webpage’s DOM.  Once an element is identified the DOM parser executes an inspector script against the identified element that determines the bounding boxes of elements to determine if an element is partially hidden, hidden, or displayed Column 23 1-13, discloses various software configurations.  The examiner interprets the parser script and inspector script may perform as a single configuration) the nodes including at least structure information for rendering UI elements in the target webpage; (Fig. 4 and Column 8 20-30, discloses analyzing each element in a page DOM to determine the contents and bounding box of the element) the UI elements including a first UI element and a second UI element; while performing the recursive traversal of nodes of the DOM, (Column 7 23-65, discloses recursively crawling) analyzing the structure information included in one or more nodes at a respective level of the DOM to detect one or more UI layout issues pertaining to the first UI element and the second UI element in the target webpage, (Column 8 60-67, discloses capturing the relevant attributes of the element including the position, size, and background color and Column 7 20-52, discloses analyzing the bounding boxes of nearby elements to determine whether the element is hidden or displayed (pair of elements with a layout issue)) the one or more UI layout issues including one or more overlap layout issues; (Column 8 30-67, discloses detecting hidden elements or partially displayed in a webpage)
Commisso fails to teach in response to detecting an overlap layout issue pertaining to the first Ul element overlapping and completely covering the second Ul element, terminating the recursive traversal of nodes of the DOM at the respective level of the DOM due to the overlap layout issue not being problematic in the target webpage;
Zheng teaches in response to detecting an overlap layout issue pertaining to the first Ul element overlapping and completely covering the second Ul element, (0019, discloses filtering the DOM structure and analyzing the visual information of the webpage including visibility attributes, position attributes, overflow attributes and display attributes for each node of the DOM structure) terminating the recursive traversal of nodes of the DOM at the respective level of the DOM due to the overlap layout issue not being problematic in the target webpage; (0028-0032, discloses traversing a DOM structure and filtering by one or more parameters and determining if a node is visible and determining the coordinates of the node are valid or filtering the invisible text content of nodes with text contents depending on the length of the text contents)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Commisso to incorporate the teachings of Zheng.  Doing so would allow hidden elements to be detected in the DOM of a page and the arrangement of the elements are not in conflict in order to display the page properly and indicate to the user that the page has an overlap issue.
Commisso and Zheng fails to teach in response to detecting an overlap layout issue pertaining to the first Ul element overlapping and partially covering the second Ul element,  automatically generating, in a client report, one or more suggestions for modifying the structure information to the overlap layout issue, and continuing the recursive traversal of nodes of the DOM to at least another level beyond the respective level of the DOM
Harris teaches in response to detecting an overlap layout issue pertaining to the first Ul element overlapping and partially covering the second Ul element,  automatically generating, in a client report, one or more suggestions for modifying the structure information to the overlap layout issue, and continuing the recursive traversal of nodes of the DOM to at least another level beyond the respective level of the DOM. (0033,0036 discloses a DOM tree and detecting overlap of objects and generating a report including code issues and prospective resolutions)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Commisso and Zheng to incorporate the teachings of Harris.  Doing so would allow a report to be generated that would provide a summary of the errors regarding layout issues of a website and suggestions to the user on how to correct layout issues for display of an optimized website.

Regarding claim 20, Commisso, Zheng, and Harris teach the computer program product of claim 17. Commisso teaches wherein the UI elements further include a third UI element and a fourth UI element, wherein the one or more UI layout issues include one or more truncation layout issues, (Column 8 50-60, discloses elements such as text and Column 7 54-65, discloses a bounding box including the width) and wherein the method further comprises: analyzing the structure information included in one or more nodes at a respective level of the DOM to detect the one or more truncation layout issues pertaining to the third UI element and the fourth UI element in the target webpage, (Column 7 60-67, discloses recursively traversing through all the elements in the DOM and Column 8 30-51, discloses analyzing the bounding box of a nearby element (pair) and determining if the element is partially displayed or hidden) wherein the one or more truncation layout issues include a respective truncation layout issue pertaining to (i) a width of the third UI element being longer than a width of the fourth UI element, (Column 8 50-60, discloses elements such as text and Column 7 54-65, discloses a bounding box including the width) and (ii) a portion of the third UI element being hidden from view within the fourth UI element, wherein the method further comprises: having detected the truncation layout issue pertaining to the third UI element and the fourth UI element, (Column 8 30-60, discloses if a particular element or portion of an element is displayed or hidden by a nearby element) continuing the recursive traversal of nodes of the DOM to at least another level beyond the respective level of the DOM, (Column 7 60-67, discloses recursively traversing through all the elements in the DOM) 
Commisso and Harris fail to teach having detected the truncation layout issue pertaining to the third UI element and the fourth UI element, terminating the recursive traversal of nodes of the DOM at the other level beyond the respective level of the DOM.
Zheng teaches having detected the truncation layout issue pertaining to the third UI element and the fourth UI element, terminating the recursive traversal of nodes of the DOM at the other level beyond the respective level of the DOM. 0028-0032, discloses traversing a DOM structure and filtering by one or more parameters and determining if a node is visible and determining the coordinates of the node are valid or filtering the invisible text content of nodes with text contents depending on the length of the text contents and 0006, 0040, 0041,Fig. 3, discloses an iterative filter (OIF) that compares the visibility attributes and the display attributes of each node or a specific node as given in appendix A with a predetermined value and 0043-0049, discloses a predetermined list of the leaf nodes. The examiner interprets the traversal continues to another level by traversing to another element on the list of nodes and 0065, Table 1, discloses the OIF tracing up to a parent node to determine a visible region of a node to determine if the node is visible)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Commisso and Harris to incorporate the teachings of Zheng.  Doing so would allow hidden elements within a page to be detected in the DOM of a page and ensure the arrangement of the elements do not cause a conflict in order to display the page properly and indicate to the user that the page has or does not have an overlap issue.
Commisso, Zheng, and Harris fails to teach wherein the second UI element is a container element that contains the first UI element, 
Liang teaches wherein the second UI element is a container element that contains the first UI element, (0009, disclose the container contains some of the elements)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Commisso, Zheng, and Harris to incorporate the teachings of Liang.  Doing so would allow elements contained within a container element to be inspected for layout issues to present the content across multiple display devices.

Claims 7, 8, 15, and 16 are rejected under 35 U.S.C. § 103 as being unpatentable over Commisso (10198408) in further view of Zheng (20130145255) in further view of Harris (20140136944) in further view of Liang (20160275054)

Regarding claim 7, Commisso, Zheng, and Harris teach the method of claim 6. Commisso teaches wherein the one or more truncation layout issues include a truncation layout issue pertaining to (i) a width of the third UI element being longer than a width of the fourth UI element, (Column 8 50-60, discloses elements such as text and Column 7 54-65, discloses a bounding box including the width) and (ii) a portion of the third UI element being hidden from view within the fourth UI element, and wherein the method further comprises:  having detected the truncation layout issue pertaining to the third UI element and the fourth UI element, (Column 8 30-60, discloses if a particular element or portion of an element is displayed or hidden by a nearby element) continuing the recursive traversal of nodes of the DOM to at least another level beyond the respective level of the DOM. (Column 7 60-67, discloses recursively traversing through all the elements in the DOM)
Commisso, Zheng, and Harris fails to teach wherein the fourth UI element is a container element that contains the third UI element, 
Liang teaches wherein the fourth UI element is a container element that contains the third UI element, (0009, disclose the container contains some of the elements)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Commisso, Zheng, and Harris to incorporate the teachings of Liang.  Doing so would allow elements contained within a container element to be inspected for layout issues to present the content across multiple display devices.

Regarding claim 8, Commisso, Zheng, Harris, and Liang teach the method of claim 7. Commisso teaches further comprising: having detected the,  truncation layout issue pertaining to the third UI element and the fourth UI element, terminating the recursive traversal of nodes of the DOM the other level beyond the respective level of the DOM. (Column 7 60-67, discloses recursively traversing through all the elements in the DOM The examiner interprets all the nodes are traversed in the DOM tree)

Regarding claim 15, Commisso, Zheng, Harris, and Liang teach the system of claim 14. Commisso teaches wherein the one or more truncation layout issues include a truncation layout issue pertaining to (i) a width of the third UI element being longer than a width of the fourth UI element, (Column 8 50-60, discloses elements such as text and Column 7 54-65, discloses a bounding box including the width) and (ii) a portion of the third UI element being hidden from view within the fourth UI element, (Column 8 30-60, discloses if a particular element or portion of an element is displayed or hidden by a nearby element) and wherein the processing circuitry is further configured to execute the instructions out of the memory, having detected the truncation layout issue pertaining to the third UI element and the fourth UI element, to continue the recursive traversal of nodes of the DOM to at least another level beyond the respective level of the DOM. Column 7 60-67, discloses recursively traversing through all the elements in the DOM)
Commisso, Zheng, and Harris fails to teach wherein the fourth UI element is a container element that contains the third UI element, 
Liang teaches wherein the fourth UI element is a container element that contains the third UI element, (0009, disclose the container contains some of the elements)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Commisso, Zheng, and Harris to incorporate the teachings of Liang.  Doing so would allow elements contained within a container element to be inspected for layout issues to present the content across multiple display devices.

Regarding claim 16, Commisso, Zheng, Harris, and Liang teach the system of claim 15.  Commisso teaches wherein the processing circuitry is further configured to execute the instructions out of the memory, having detected the truncation layout issue pertaining to the third UI element and the fourth UI element, to terminate the recursive traversal of nodes of the DOM at the other level beyond the respective level of the DOM. (Column 7 60-67, discloses recursively traversing through all the elements in the DOM The examiner interprets all the nodes are traversed in the DOM tree)


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE GOLDEN whose telephone number is (571)272-2128.  The examiner can normally be reached on Monday-Friday 9-5 PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 5712723644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN GOLDEN/
Examiner, Art Unit 2144



/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144